Howk, J.
— The paper writing, filed in this cause by the appellant and endoi’sed as his brief, is merely an abstract or abbreviated statement of the contents of the record. It is not a brief of the case within the requirements of the rules and decisions of this court. Parker v. Hastings, 12 Ind. 654; Harrison v. Hedges, 60 Ind. 266; and Bray v. The Franklin Life Ins. Co., 68 Ind. 6. The cause has been *408pending here for more than two years, and it is manifest from the files of the ease, that the appellant does not intend to file any additional brief. We think that the case ought to be disposed of.
The judgment is affirmed, at the appellant’s costs.